DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The response submitted 10 June 2021 should have only included the changes relative to the 20 May 2020 claim set instead of the changes relative to the 20 May 2020 claim set and some of the changes made on the 20 May 2020 claim set.  The paper has been entered.  However, all future correspondence must comply with 37 CFR 1.121.

Response to Arguments
Applicant's arguments filed with respect to the drawing objections have been fully considered but they are not persuasive. Applicant has addressed the objections to the drawings by adding features and reference characters to both the drawings and the specification without indicating where the support exists in the originally filed disclosure.  Accordingly, the drawings are not accepted and the drawing objections are maintained.  If Applicant remains of the opinion that the changes to both the specification and drawings do not add new matter, Applicant should clearly indicate where the support exists in the originally filed disclosure. 
Applicant's arguments filed with respect to the amendment to the specification have been fully considered but they are not persuasive.    Applicant’s amendment to the specification continues to add whole lines of text and reference characters without clear explanation as to where the support from the originally filed disclosure originates.  Accordingly, the amendment to specification is objected to and has not been entered.  
Applicant's arguments filed with respect to the rejections under 35 U.S.C. 112(b) have been fully considered but they are not persuasive.  To the extent that Applicant has addressed .  
Applicant's arguments filed with respect to the prior art rejections have been fully considered but they are not persuasive. Applicant’s argument is directed at the term “fixed”, which Applicant argues “means that no other source of heat, whether through a hot product passing through the unit operation or through heating elements like burners, are applied to the unit operation”.   To the extent that Applicant is trying to argue that Applicant has a special definition of the term “fixed’ to which the claims should be limited, Examiner refers Applicant to the discussion of “fixed” in the specification paragraph [0009]: “The unit operation is determined to have a preassigned or "fixed" heat load, meaning operations have been completed, and no further heat is added to the system.”.   Examiner notes that Applicant’s disclosure does not specifically say the term “fixed” is limited to “meaning operations have been completed, and no further heat is added to the system”, as the term “fixed” is also used to refer to “preassigned” heat load.  Examiner also notes that Applicant now only presents the term “fixed” without antecedent basis.  Examiner addressed this limitation as found in the claim referring to the “preassigned” heat load, referencing Zendejas-Martinez (see at least column 3, lines 29-39: the reactor is for a specific product, thus may be considered to be under a fixed heat load, and is cooled to a lower temperature.  However, as discussed above, absent a specific and clear recitation of a special definition for the term “fixed”, Zendejas-Martinez appears to meet the “preassigned” understanding of “fixed”.  As noted above, “The unit operation is determined to have a preassigned or “fixed” heat load” does not appear to be indicative of a limiting definition for “fixed” heat load.  Thus, since Zendejas-Martinez continues to meet the claim, the rejections .  
If Applicant wishes to continue prosecution, to the extent supported by the disclosure,  Applicant may wish to consider providing additional detail regarding the “unit operation”, the “fixed” conditions, some identity of the “streams” used, and/or relate the adjustment of “recycle ratio” to specific temperature(s) recited earlier or that are the ultimate goal.  Such recitations would likely overcome the art of record, but may raise additional concerns.  Applicant may also wish to discuss the continued deficiencies with respect to the drawings and specification so that such can be resolved.

Drawings
The drawings were received on 17 February 2021.  These drawings are not accepted by the Examiner, as there is no indication of support for the particular arrangement of the newly added component(s) (i.e chiller), nor do the drawings address the missing feature of multiple non-mechanical pumps.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “pre-existing chiller” of claim 11, and “multiple non-mechanical pumps” of claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “301” has been used to designate both unit operation and upstream; and reference character “306” has been used to designate both downstream and hot effluent stream.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 211, 212, 207, .  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Specification
The amendment filed 17 February 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  As stated above, Applicant’s amendment to the specification adds whole lines of text and reference characters without identifying where support exists in the originally filed disclosure.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
  Claim 1 recites the limitation the “a method for direct cooling of a unit operation in combination with a vaporized motive fluid and at least a portion of an effluent gas stream from the unit operation”. It appears this is in error for “a method for direct cooling of a unit operation with a combination of a vaporized motive fluid and at least a portion of an effluent gas stream from the unit operation.”  Additionally, claim 1, recites the limitation “combining said effluent gas stream from the unit operation and the vaporized motive fluid in said non-mechanical pump, wherein a combined cooling stream […]”.  It is unclear if “a combined cooling stream” is the same or different from the stream resulting from “combining said effluent gas stream from the unit operation and vaporized motive fluid in said non-mechanical pump”.   It is believed that it is the same.  Additionally, the equation set forth for “a recycle ratio” is not tied back to the adjustment of “a ratio”, thus it is not clear whether “a ratio” is adjusted according to the equation or not.  It addition, as presented, it appears that added limitation “and direct cooling of said unit operation under the fixed heat load to a lower temperature by routing the cooling stream to the unit operation” is a part of Tsubeff or a separate step.  It appears that Applicant intended this to be a separate step, which is the interpretation used by the Examiner.  Additionally,  Applicant has cancelled the antecedent basis for “the fixed heat load”.  Examiner has attempted to 
Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 2 and 3, it is unclear from the presentation what the relation between the value T sub C and the adjustment of claim 1, if any, is.  Examiner has attempted to address the claims as best they can be understood as presented, below.  
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 sets forth “utilizing multiple non-mechanical pumps”.  This is unclear in that it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zendejas-Martinez (US 7,608,129: cited by Applicant) and alternatively further in view of Harrington (US 2014/0202205: cited by Applicant).
Regarding claim 1, Zendejas-Martinez discloses a method for direct cooling of a unit operation (see at least column 3, lines 29-39) in combination with a vaporized motive fluid stream and at least a portion of an effluent gas stream from the unit operation (see at least column 3, lines 29-39; column 5, lines 53-61: the cooling stream is a combination of the vaporized natural gas make-up fluid as a motive fluid and a recycled effluent gas from the reactor #10), wherein the direct cooling method comprises: a. circulating a portion of said effluent gas stream from the unit operation having a temperature higher than that of the vaporized motive fluid stream with the non-mechanical pump where the vaporized motive fluid stream is provided as a motive force (see at least column 5, lines 53-61; Figures 1-4, effluent stream #84 is circulated through ejector #94 and/or #80 using natural gas from source #72 as motive force; see also column 7, line 62 through column 8, line 17: the effluent stream is provided at a higher temperature than the natural gas stream); b. providing the vaporized motive fluid stream to the non-mechanical pump at a temperature lower than that of the unit operation effluent (see at least column 5, lines 53-61; Figures 1-4, natural gas from source #72 as motive 
Zendejas-Martinez does not disclose the effluent gas stream from the unit operation having a temperature in the range of approximately 50-500°F; the vaporized motive fluid stream at a temperature in the range of about -452°F to about 50°F; or wherein a combined cooling stream has a temperature in the range of about -50°F to about 300°F.
However, temperatures of effluent stream, motive fluid stream, and combined cooling stream are results effective variables dependent on the unit operation acted upon, the composition of the effluent stream, the composition of the motive fluid, and the composition of the combined cooling stream.
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the method of Zendejas-Martinez with the effluent gas stream from the unit operation having a temperature in the range of approximately 50-500°F; the vaporized motive fluid stream at a temperature in the range of about -452°F to about 50°F; and wherein a combined cooling stream has a temperature in the range of about -50°F to In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).  
Zendejas-Martinez is silent regarding wherein a recycle ratio is determined by: Recycle Ratiomass = (CMot * (Tc - TMot )) / (CEff * (TEff - Tc )) where, the Recycle Ratiomass is the ratio of the mass flow rate of the effluent to the mass flow rate of the vaporized motive fluid stream; CMot is the specific heat of the vaporized motive fluid stream; CEff is the specific heat of the unit operation effluent stream entering the non- mechanical pump; Tc is the temperature of the cooling stream or a target temperature of the cooling stream exiting the non-mechanical pump;  2414287-US TMot is the temperature of the vaporized motive fluid stream, and is selected by the operator; TEff is the temperature of the unit operation effluent stream entering the non- mechanical pump.
Examiner notes however, that “wherein the ratio is determined by […]” does not further manipulate the method, including the step of “adjusting the ratio […]”.  However, to the extent that Applicant may consider (and amend) to link the determination to the adjustment, Examiner notes that “wherein the ratio is determined by […]” appears to be inherent, but to the extent that Applicant may argue that it is not inherent, Examiner notes that an engineer in the design phase of a cooling operation for a unit operation would as a routine practice take steps to obtain values on which to determine ratios which would improve efficiency. These steps would examine a variety of parameters which would be beneficial to the process and would naturally include an analysis of inputs such as stream temperatures, specific heats, and flow rates, and outputs such as cooling stream temperature. Such considerations are part and parcel with any design process.   It would, therefore, have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the process of Zendejas-Martinez with wherein a recycle ratio is determined by: Recycle Ratiomass = (CMot * (Tc - TMot )) / (CEff * (TEff - Tc )) where, mass is the ratio of the mass flow rate of the effluent to the mass flow rate of the vaporized motive fluid stream; CMot is the specific heat of the vaporized motive fluid stream; CEff is the specific heat of the unit operation effluent stream entering the non- mechanical pump; Tc is the temperature of the cooling stream or a target temperature of the cooling stream exiting the non-mechanical pump;  2414287-US TMot is the temperature of the vaporized motive fluid stream, and is selected by the operator; TEff is the temperature of the unit operation effluent stream entering the non- mechanical pump, as an engineering expedient in order to obtain a more efficient cooling process.    
It appears that Zendejas-Martinez further discloses and direct cooling of said unit operation under the fixed heat load to a lower temperature by routing the cooling stream to the unit operation (see at least column 3, lines 29-39: the reactor is for a specific product, thus may be considered to be under a fixed heat load, and is cooled to a lower temperature); however, in view of Applicant’s continued argument for special definition of fixed heat load, it is noted that direct cooling of a unit operation under the fixed heat load to a lower temperature by routing a cooling stream to the unit operation is old and well-known in the art, as evidenced by Harrington (see at least paragraphs [0002]-[0004]).  
It would, therefore have been obvious to provide the method of Zendejas-Martinez with and direct cooling of said unit operation under the fixed heat load to a lower temperature by routing the cooling stream to the unit operation since such provision was old and well known in the art and would provide the benefit of reduced downtime (see at least Harrington paragraph [0002]).    
Regarding claims 2 and 3, Zendejas-Martinez does not disclose wherein Tc = TCMAx – delta Tc if TCMAx - TCMIN > delta Tc, where TCMAx is a maximum temperature at any one point of the unit operation, TCMIN is a minimum temperature of the cooling stream, and delta Tc is a predetermined value of the maximum allowable differential temperature between any two points of the unit operation, or wherein Tc = TCMIN if TCMAx - TCMIN < delta Tc, where TCMAX is the CMIN is the minimum temperature of the cooling stream, and delta Tc a predetermined value of the maximum allowable differential temperature between any two points of the unit operation.
Examiner notes however, that “wherein Tc = […]” does not further manipulate the method, including the step of “adjusting the ratio […]”.  However, to the extent that Applicant may consider (and amend) to link the determination to the adjustment, Examiner notes that an engineer in the design phase of a cooling operation for a unit operation would as a routine practice take steps to obtain values on which to determine ratios which would improve efficiency. These steps would examine a variety of parameters which would be beneficial to the process and would naturally include an analysis of inputs such as stream temperatures, specific heats, maximum temperatures, minimum temperatures, allowable temperature gradient(s), flow rates, and outputs such as cooling stream temperature. Such considerations are part and parcel with any design process.   It would, therefore, have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the process of Zendejas-Martinez with wherein Tc = TCMAx – delta Tc if TCMAx - TCMIN > delta Tc, where TCMAx is a maximum temperature at any one point of the unit operation, TCMIN is a minimum temperature of the cooling stream, and delta Tc is a predetermined value of the maximum allowable differential temperature between any two points of the unit operation, or wherein Tc = TCMIN if TCMAx - TCMIN < delta Tc, where TCMAX is the maximum temperature of the unit operation, TCMIN is the minimum temperature of the cooling stream, and delta Tc a predetermined value of the maximum allowable differential temperature between any two points of the unit operation, as an engineering expedient in order to obtain a more efficient cooling process preventing damage to the reactor from excessive temperature gradients.    

Regarding claim 8, Zendejas-Martinez further discloses wherein the temperature of the cooing stream is at a lower than the temperature of the unit operation (see at least column 5, 
Regarding claim 9, Zendejas-Martinez does not disclose wherein the vaporized motive fluid is selected from the group consisting of nitrogen, carbon dioxide, argon, and helium.
However, selection of vaporized motive fluid selected from the group consisting of nitrogen, carbon dioxide, argon, and helium was old and well-known in the art, as evidenced by Zendejas-Martinez (see at least column 2, lines 12-19: reference is made to prior art selecting at least nitrogen, carbon dioxide, or other compatible gases).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the method of Zendejas-Martinez with wherein the vaporized motive fluid is selected from the group consisting of nitrogen, carbon dioxide, argon, and helium, since such use was old and well-known in the art to provide the benefit of selection of a process compatible gas (see at least column 2, lines 17-19).  
Regarding claim 10, Zendejas-Martinez further discloses wherein the unit operation is selected from the group consisting of reactors, distillation columns, rectification columns, storage vessels, strippers, heat exchangers, gas turbines, process heaters, furnaces, and boilers (see at least column 5, lines 1-4: the unit operation is a reactor #10).
Regarding claim 11, Zendejas-Martinez further discloses wherein the effluent stream from the unit operation is first cooled by a pre-existing chiller installed downstream of the unit operation (see at least column 5, lines 58-60: cooler #86 is the first component downstream of the reactor in the effluent loop).
Regarding claim 12, Zendejas-Martinez further discloses comprising: utilizing multiple non- mechanical pumps (see at least column 6, lines 20-31: Examiner notes that two ejectors are illustrated in the figures of each embodiment).

Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zendejas-Martinez, or alternatively further in view of Harrington as applied to claim 1 above, and further in view of Davis (US 4,430,865: cited by Applicant).
Regarding claims 4 and 5, Zendejas-Martinez, or alternatively further in view of Harrington does not disclose wherein the flow rate of the vaporized motive fluid stream is in the range of 1,000 scf/hr to 5,000,000 scf/hr, or wherein the flow rate of a portion of the effluent gas stream is in the range of 1,000 scf/hr to 5,000,000 scf/hr.
Davis teaches another method for cooling a unit operation wherein the combined flow rate of a unit operation effluent (recycle stream) and vaporized liquid cryogen is within the range of 1,000 scf/hr to 5,000,000 scf/hr (see at least column 1, lines 46-55; column 1, line 66 through column 2, line 6: the range of the combined stream overlaps the claimed range and ranges of up to 100% vaporized liquid cryogen and/or effluent are contemplated).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the method of Zendejas-Martinez, or alternatively further in view of Harrington with wherein the flow rate of the vaporized motive fluid stream is in the range of 1,000 scf/hr to 5,000,000 scf/hr, or wherein the flow rate of a portion of the effluent gas stream is in the range of 1,000 scf/hr to 5,000,000 scf/hr, as taught by Davis, to improve the method of Zendejas-Martinez, or alternatively further by preventing the issue of overcooling from damaging the reactor and piping (see at least column 1, lines 50-54).  
Regarding claim 6, Zendejas-Martinez, or alternatively further in view of Harrington does not disclose wherein the pressure range of the unit operation is in the range of 0 psig to 1,000 psig.
However, it was old and well-known in the art that the pressure range in a unit operation (reactor) of the type disclosed by Zendejas-Martinez falls with the range of 0 psig to 1,000 psig, as evidenced by Davis (see at least column 1, lines 10-15).  
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the method of Zendejas-Martinez, or alternatively further in view of Harrington with wherein the pressure range of the unit operation is in the range of 0 psig to 1,000 psig, since such provision was old and well-known in the art as the working range for a reactor in a cooling process: such provision would provide the benefit of maintaining the system used in the method within safe working ranges to prevent damage or injury.  
Regarding claim 7, Zendejas-Martinez, or alternatively further in view of Harrington does not disclose wherein the temperature differential between any two points in the unit operation is no greater than 3000F.
Davis teaches another method for cooling a unit operation wherein the temperature differential between any two points in the unit operation is no greater than 3000F (see at least column 2, lines 13-17).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the method of Zendejas-Martinez, or alternatively further in view of Harrington with wherein the temperature differential between any two points in the unit operation is no greater than 3000F, as taught by Davis, to improve the method of Zendejas-Martinez, or alternatively further in view of Harrington by preventing the issue of overcooling from damaging the reactor and piping (see at least column 1, lines 50-54).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749.  The examiner can normally be reached on M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAVIA SULLENS/Primary Examiner, Art Unit 3763